Case 2:20-cv-01973-RJC Document 8-3 Filed 01/13/21 Page 1 of 1

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
CIVIL DIVISION

DARTH NEWMAN, GD-20-012030
Plaintiff

Vv

POLLOCK COHEN, LLP,

STEVE COHEN, CHRISTOPHER

K. LEUNG and ADAM POLLOCK

ORDER OF COURT

AND NOW this 18" day of December 2020, upon consideration of the Plaintiff's Motion
for Preliminary Injunction, it is ORDERED:

A status conference in the matter is scheduled to be heard remotely on December 21, 2020 at 11:45

a.m., before Judge John T. McVay, Jr.

The Conference will take place using Teams Conference Call. The parties are required to
call the conference number that is emailed to all parties from Judge McVay. Video Conferencing
will be required. Any questions regarding Microsoft Teams can be directed to Judge McVay’s
law clerk, Eric Efinger by emailing him at eefinger@alleghenycourts.us

Please do not mail anything to Judge McVay’s chambers as we are not regularly
receiving mail. All filings should be emailed to the judicial staff at eefinger(@alleghenycourts.us
and amevay(@alleghenycourts.us.

Additionally, all parties are to review Judge McVay’s Operating Procedures that are

located on the Fifth Judicial District’s Website.

BY THE COURT:

CGudge ole 7 Wl ag, a ,

r

AH 8: 8
COUNTY =

FAMILY DIVISI™:

EGHENY

* COURT REC:

U

2020 DEC 21
